Title: From George Washington to Timothy Pickering, 15 February 1799
From: Washington, George
To: Pickering, Timothy



PrivateDear Sir
Mount Vernon 15th Feby 1799.

Your favour of the 8th instt conveys very pleasing information, and I feel obliged by the communication.
Although you did not give your letter the stamp of privacy, I did not think myself at liberty to mention the purport of it to some good Federal characters who were dining with me at the time I received it, and who would have thought it the best Desert I could have offered.
Hence forward, I will consider your letters to me, in three distinct points of view; and I mention it now, that I may commit no error hereafter.
First, such communications as you may conceive proper to make to me, alone, and mark confidential, shall go no farther; those marked private, I may, occasionally, impart their contents to well disposed characters; and those without either, will leave me unrestrained. With very great esteem & regard—I am always—Yr Affecte

Go: Washington

